7/19/2019 Delta Computer Systems

 

 

cn . .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Appraisal Link

 

ETOWAH COUNTY, AL
Current Date 7/19/2019
OWNER INFORMATION

PARCEL 09-08-34-0-001-236.000 PPIN 011304 TAX DIST 11
NAME HAMLIN, CORTNIE A & HUSB JEREMIAH MCMULL
ADDRESS 912 BEAL STREET

ATTALLA AL 35954
DEED TYPE 31 BOOK D-10 PAGE 3340447
PREVIOUS OWNER BURR, NADINE & HUSB MELVIN R JR
LAST DEED DATE 10/26/2010

DESCRIPTION

H/S BASE YEAR -

E 150 LT 1 BLK 2 RHEA ADD PLAT A-228

34-11-5

1243-55,D-2004-4750,D-2005-56 13,2007-3245355,D-2007-3270659

D-2010-3340447

PROPERTY INFORMATION
PROPERTY ADDRESS 912 BEAL STREET
NEIGHBORHOOD ATTA
PROPERTY CLASS SUB CLASS
SUBDIVISION RAO SUB DESC RHEA ADD
LOT PTi BLOCK 2
SECTION/TOWNSHIP/RANGE 34-11S-05E
LOT DIMENSION ZONING
PROPERTY VALUES
LAND: 800 CLASS 1: TOTAL ACRES:
BUILDING: 68600 CLASS 2: TIMBER ACRES:
——S— CLASS 3: 69400
TOTAL PARCEL VALUE: 69400
DETAIL INFORMATION
MARKET USE
CODE TYPE REFMETHOD DESCRIPTION LAND USE TC HsPa VALUE VALUE
M LAND 1 FF FRONT FOOT 50 X 150 1110-RESIDENTIAL 3 Y N 800
BLDG 1 R lil SINGLE FAMILY RESIDENCE - 3. Y N 68600
View Tax View Map
Back

Home j Search | Real Property | Appraisals | Terms of Use | Privacy Policy | Contact Us | Help

www.deltacomputersystems.com/cgi-apa3/APMCGI027HTMCNTY=AL31 &HTMBASE=C&HTMKEY=011304 1
